     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 1 of 13




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    AMA MULTIMEDIA, LLC, a Nevada limited                   Case No.: 2:17-cv-03037-GMN-EJY
      liability company,
 5
                      Plaintiff,                                             ORDER
 6
              v.
 7
      MACIEJ MADON, a foreign citizen; JOHN
 8    DOES 1-25; and ROE CORPORATIONS 26-
      50,
 9
                      Defendants.
10

11           Presently before the Court is Defendant Maciej Madon’s (“Madon”) Motion to Set Aside
12    Default. ECF No. 33. The Court has considered Defendant’s Motion, Plaintiff AMA Multimedia,
13    LLC’s (“AMA”) Opposition to Defendant’s Motion (ECF No. 34), and Madon’s Reply. ECF No.
14    36. The Court finds as follows.
15    I.     BACKGROUND
16           This is a copyright infringement, trademark infringement, and unfair competition action filed
17    by AMA, a Nevada limited liability company, against Madon, one of two partners in MW Media,
18    S.C. (“MW Media”), a Polish civil law partnership that owns and operates ePorner.com. AMA
19    produces and distributes adult entertainment over the Internet.
20           1.      The Arizona Action
21           On August 24, 2015, AMA filed a lawsuit in the United States District Court for the District
22    of Arizona, Case No. 2:15-cv-01674-PHX-ROS (the “Arizona Action”), against Madon, his business
23    partner Marcin Wanat (“Wanat”), and MW Media based on the same claims that are before this
24    Court. On September 29, 2017, after two years of litigation and jurisdictional discovery involving
25    the appointment of a Special Master, the court dismissed the Arizona Action as to Wanat for lack of
26    personal jurisdiction. The Arizona district court ordered Plaintiff to file a status report indicating
27    how it planned to proceed against the remaining defendants Madon and MW Media.
28
                                                       1
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 2 of 13




 1             On October 13, 2017, Plaintiff filed a Status Report advising the Arizona court of its intention

 2    to proceed with its claims against Madon and MW Media. AMA expressed its belief that the court’s

 3    findings on personal jurisdiction as to Wanat did not apply to the other defendants. AMA confirmed

 4    it would “seek additional discovery, make new arguments as to personal jurisdiction, and expand

 5    upon prior arguments” as to MW Media and Madon. With regard to Madon, AMA claimed neither

 6    it “nor the Court know[s] whether he has more significant ties to the United States than Wanat.”

 7             On October 17, 2017, the Arizona district court ordered Plaintiff to complete service of

 8    process on MW Media and Madon by December 1, 2017, simultaneously directing the “Clerk of

 9    Court [to] enter a judgment of dismissal without prejudice if Plaintiff” did not do so by that date.

10    On December 11, 2017, the Arizona district court dismissed Plaintiff’s action against MW Media

11    and Madon without prejudice because service was not perfected.

12             2.     The Nevada Action

13             On the same day the Arizona Action was dismissed, AMA filed its Complaint in this Court.

14    ECF No. 1 (the “Nevada Action”). On March 21, 2018, this Court issued a Notice of Intent to

15    Dismiss the action pursuant to Fed. R. Civ. P. 4(m) because service had not been perfected on MW

16    Media. ECF No. 4. On April 2, 2018, Plaintiff responded to the Notice, stating it was diligently

17    attempting to effect service on MW Media in accordance with the Hague Service Convention. ECF

18    No. 5.

19             On April 12, 2019, Plaintiff filed its Motion to Substitute Madon as a defendant in place of

20    MW Media explaining that a party “cannot . . . sue a partnership under Polish law, and instead must

21    take action against [the partnership’s] members.” On May 2, 2019, the Court granted Plaintiff’s

22    substitution request. On May 7, 2019, AMA filed its Amended Complaint against Madon only (ECF

23    No. 12), and a summons was issued three days later.

24             On September 5, 2019, the Court issued a Notice of Intent to Dismiss this action because

25    service had not been perfected on Madon. In response, Plaintiff filed a Motion for Order Setting

26    Aside Deadline to Serve Defendant Pursuant to Rule 4(m), or, Alternatively, for Extension of Time

27    to Serve. The Court granted AMA’s Motion and extended the time within which Plaintiff could file

28    proof of service on Madon to February 3, 2020.

                                                         2
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 3 of 13




 1             On February 4, 2020, Plaintiff submitted its proof of service certifying that the Amended

 2    Complaint, Civil Cover Sheet, and summons were served on “Zbigniew Halat,” an “adult household

 3    member” of Madon, at an address listed as “ul. Łączna 9” in accordance with the Hague Service

 4    Convention. ECF No. 30 at 2. The proof of service further certifies that the documents were served

 5    on October 30, 2019. Id. at 5.

 6             Having received no response to the Amended Complaint, Plaintiff filed its Motion for Entry

 7    of Default Against Madon on February 10, 2020. ECF No. 31. The next day, the Clerk of Court

 8    entered default. ECF No. 32.

 9             On May 27, 2020, Madon filed the present Motion to Set Aside Default. ECF No. 33. In the

10    event the Motion is granted, Defendant requests a period of twenty days to respond to Plaintiff’s

11    Amended Complaint. Madon also asks the Court to take judicial notice of his attached Exhibits

12    (ECF Nos. 33-3 through 33-6), all of which are documents filed in the Arizona Action. 1 ECF No.

13    33 at 4 n.1; see also the Arizona Action, Case No. 2:15-cv-01674-PHX-ROS.

14    II.      DISCUSSION

15             1.        Setting Aside an Entry of Default for Good Cause

16             Fed. R. Civ. P. 55(c) provides that “[t]he court may set aside an entry of default for good

17    cause[.]” When determining whether good cause exists, a court considers three factors: “(1) whether

18    the plaintiff will be prejudiced, (2) whether the defendant [lacks] a meritorious defense, and (3)

19    whether culpable conduct of the defendant led to the default.” Falk v. Allen, 739 F.2d 461, 463 (9th

20    Cir. 1984) (internal citations omitted). These factors, which courts consistently refer to as the “Falk

21    factors,” are disjunctive. Brandt v. Am. Bankers Ins. Co. of Fla., 653 F.3d 1108, 1111 (9th Cir.

22
      1
                 Federal Rule of Evidence (“Fed. R. Evid.”) 201 provides for judicial notice of adjudicative facts. Pursuant to
23    Fed. R. Evid. 201(b)(2), a presiding court may “judicially notice a fact that is not subject to reasonable dispute [when]
      it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” As
24    explained in Clark Cnty. Dep’t of Family Servs. v. Watkins, “[j]udicial notice is properly taken of proceedings in other
      courts, both within and without the federal judicial system, if those proceedings have a direct relation to matters at issue.”
25    Case No. 2:17-cv-00354-GMN-PAL, 2017 WL 1243527, at *1 (D. Nev. Feb. 24, 2017) (internal citation omitted). A
      court is authorized to “take judicial notice if a party requests it and the court is supplied with the necessary information.”
26    Fed. R. Evid. 201(c)(2). Defendant correctly states that “[a]ll of AMA’s claims against Madon [in the Nevada Action]
      stem from the same allegations that were raised against his business partner Wanat in the [Arizona] Action[.]” ECF No.
27    33 at 9. Exhibits A through D (ECF Nos. 33-3 through 33-6, respectively), each of which is a pleading or court order in
      the Arizona Action, are therefore directly related to the matters at issue. Accordingly, the Court grants Defendant’s
28    request for judicial notice.
                                                                   3
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 4 of 13




 1    2011). This means finding any one of these factors is true constitutes sufficient reason for the district

 2    court to refuse to set aside the default. U.S. v. Signed Personal Check No. 730 of Yubran S. Mesle,

 3    615 F.3d 1085, 1091 (9th Cir. 2010) (“Mesle”). However, “judgment by default is a drastic step

 4    appropriate only in extreme circumstances; a case should, whenever possible, be decided on the

 5    merits” with doubts resolved in favor of setting aside the default. Falk, 739 F.2d at 463 (internal

 6    citation omitted); see also Schwab v. Bullock’s, Inc., 508 F.2d 353, 356 (9th Cir. 1974). “Absent an

 7    abuse of discretion, there is no error in setting aside a default where the judge finds good cause to

 8    do so.” Curry v. Jensen, 523 F.2d 387, 388 (9th Cir. 1975) (internal citation omitted). “The court’s

 9    discretion is especially broad where, as here, it is entry of default that is being set aside, rather than

10    a default judgment.” Mendoza v. Wight Vineyard Mgmt., 783 F.2d 941, 945 (9th Cir. 1986) (internal

11    citation omitted). With the above in mind, the Court examines each of the Falk factors.

12                   i.      Plaintiff would not be prejudiced if default were set aside.

13           “To be prejudicial, the setting aside of a judgment must result in greater harm than simply

14    delaying resolution of the case.” TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 701 (9th Cir.

15    2001), overruled on other grounds by Egelhoff v. Egelhoff ex rel. Breiner, 532 U.S. 141 (2001).

16    “[T]the delay must result in tangible harm such as loss of evidence, increased difficulties of

17    discovery, or greater opportunity for fraud or collusion.” Id. at 701 (internal citation and quotation

18    marks omitted). In contrast, “merely being forced to litigate on the merits cannot be considered

19    prejudicial . . . . For had there been no default, the plaintiff would of course have had to litigate the

20    merits of the case[.]” Id.

21           Plaintiff argues it would be prejudiced if the default were set aside because Madon has not

22    provided any assurance he will participate in this matter going forward and, instead, continues to

23    infringe on AMA’s copyrights and trademarks. ECF No. 34 at 10. AMA’s concerns are not well

24    taken. Madon demonstrates an intent to participate in this action by filing his Motion to Set Aside

25    Default; moreover, resolving this matter on the merits may also result in a benefit to Plaintiff as a

26    decision in its favor would preclude Defendant from violating its intellectual property. In sum, AMA

27    fails to argue or demonstrate that it will suffer any “tangible harm” if the default is set aside. TCI

28    Grp. Life Ins. Plan, 244 F.3d at 701.

                                                         4
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 5 of 13




 1                   ii.     Defendant presents at least one meritorious defense.

 2           “A party in default . . . is required to make some showing of a meritorious defense as a

 3    prerequisite to vacating an entry of default.” Haw. Carpenters’ Tr. Funds v. Stone, 794 F.2d 508,

 4    513 (9th Cir. 1986) (internal citations omitted). The defaulting party’s burden is “minimal”; indeed,

 5    “[a]ll that is necessary to satisfy the ‘meritorious defense’ requirement is to allege sufficient facts

 6    that, if true, would constitute a defense[.]” Mesle, 615 F.3d at 1094 (internal citation omitted). “A

 7    meritorious defense is one which, if proven at trial, will bar plaintiff’s recovery.” Aristocrat Techs.,

 8    Inc. v. High Impact Design & Ent., 642 F. Supp. 2d 1228, 1233 (D. Nev. 2009) (internal citation and

 9    quotation marks omitted). “[M]ere legal conclusions, general denials, or simple assertions that the

10    movant has a meritorious defense are, however, insufficient to justify upsetting the underlying

11    judgment.” Cassidy v. Tenorio, 856 F.2d 1412, 1415 (9th Cir. 1988) (internal citation and quotation

12    marks omitted).

13           Madon raises four defenses: (1) res judicata; (2) collateral estoppel based on dismissal of the

14    Arizona Action against his business partner Wanat on personal jurisdiction grounds; (3) statute of

15    limitations; and, (4) lack of personal jurisdiction. ECF No. 33 at 8-11. Reviewing the factual

16    allegations presented and treating them as true for purposes of this Order (Mesle, 615 F.3d at 1094),

17    Madon presents at least one meritorious defense to AMA’s claims for the reasons below. Thus, this

18    Falk factor weighs in favor of setting aside the Clerk’s entry of default.

19                           a.      Res judicata

20           Res judicata does not apply to this case. Claim preclusion under the doctrine of res judicata

21    applies when “a final judgment on the merits bars further claims by the same parties or their privies

22    based on the same cause of action.” Montana v. United States, 440 U.S. 147, 153 (1979) (internal

23    citations omitted). It is well-settled law that “a dismissal for want of personal jurisdiction is not a

24    judgment on the merits for the purpose of res judicata.” Ruiz v. Snohomish Cnty. Pub. Util. Dist.

25    No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016) (internal alteration, citations, and quotation marks

26    omitted). Nevertheless, Defendant claims res judicata bars this case from proceeding because the

27    Arizona Action was dismissed as to Wanat for lack of personal jurisdiction. ECF No. 33 at 10. This

28
                                                        5
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 6 of 13




 1    is precisely the sort of argument that the Ninth Circuit rejects. Ruiz, 824 F.3d at 1164. Accordingly,

 2    Madon’s res judicata defense has no merit.

 3                           b.      Collateral estoppel

 4           Collateral estoppel bars relitigation of issues of fact or law that have been “actually litigated

 5    and necessarily decided in a prior proceeding.” Robi v. The Five Platters, Inc., 838 F.2d 318, 322

 6    (9th Cir. 1988) (internal citation and quotation marks omitted). Where a federal court decided the

 7    earlier case, federal law controls the collateral estoppel analysis. Trevino v. Gates, 99 F.3d 911, 923

 8    (9th Cir. 1996). The Ninth Circuit relies on a three-step test to determine whether collateral estoppel

 9    applies:

10           (1) the issue at stake must be identical to the one alleged in the prior litigation; (2)
             the issue must have been actually litigated [by the party against whom preclusion
11           is asserted] in the prior litigation; and (3) the determination of the issue in the prior
             litigation must have been a critical and necessary part of the judgment in the earlier
12           action.
13    Id. (internal citation omitted). Significantly, collateral estoppel can apply to a dismissal without

14    prejudice only if the determination being accorded preclusive effect was essential to the judgment

15    of dismissal. Deutsch v. Flannery, 823 F.2d 1361, 1364 (9th Cir. 1987).

16           Madon claims AMA is collaterally estopped from litigating whether this Court can exercise

17    personal jurisdiction over him because the Arizona district court dismissed his business partner,

18    Wanat, without prejudice for lack of personal jurisdiction. ECF No. 33 at 11. The Ninth Circuit

19    affirmed the Arizona district court’s dismissal after Defendant’s Motion to Set Aside Default was

20    fully briefed in this Court. AMA Multimedia, LLC v. Wanat, No. 18-15051, 2020 WL 4745032 (9th

21    Cir. Aug. 17, 2020). The second and third requirements of the collateral estoppel test are therefore

22    satisfied because AMA actually litigated the personal jurisdiction issue before the Arizona district

23    court and the Ninth Circuit, which affirmed the dismissal. ECF No. 33-3 at 20. Accordingly, the

24    Court addresses only whether the issue of is personal jurisdiction over Madon in the Nevada Action

25    is identical to whether there was personal jurisdiction over Wanat in the Arizona Action.

26           To this end, on appeal, the Ninth Circuit noted that the parties did not dispute satisfaction of

27    the first two requirements of the “federal long-arm statute,” Fed. R. Civ. P. 4(k)(2), which permits

28    the exercise of personal jurisdiction over nonresident defendants. AMA Multimedia, LLC, 2020 WL

                                                        6
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 7 of 13




 1    4745032, at *5. That is, AMA and Wanat agreed that the claims asserted against Wanat arose under

 2    federal law and that Wanat was not subject to the personal jurisdiction of any state court of general

 3    jurisdiction. Id. Therefore, the court focused its analysis on whether exercising personal jurisdiction

 4    over Wanat comported with the third and final due process requirement of the federal long-arm

 5    statute. Id. The due process analysis involves “a three-part inquiry to determine whether a

 6    nonresident defendant has such ‘minimum contacts’ with the forum to warrant the court’s exercise

 7    of specific jurisdiction[.] . . . The first prong [of the inquiry] requires AMA to show that [a

 8    defendant] either purposefully direct[ed] his activities at the United States or purposefully avail[ed]

 9    himself of the forum.” 2 Id. (internal citation and quotation marks omitted). In turn, the “effects test”

10    used to determine whether a nonresident defendant purposefully directed his activities towards the

11    forum requires the plaintiff to show that the defendant “(1) committed an intentional act, (2)

12    expressly aimed at the forum state, (3) causing harm that the defendant knows is likely to be suffered

13    in the forum state.” Id. (internal citation omitted).

14             The Ninth Circuit found Wanat committed an intentional act for purposes of the effects test

15    because, inter alia, he was “one of the partners of MW Media[.] . . . Each of Wanat’s actions were

16    [sic] intentional acts which satisfy this first prong.” Id. at *6 (internal citations omitted) (emphasis

17    added). In contrast, AMA failed to evidence the other two elements of the effects test because the

18    “United States was not the focal point of the website and of the harm suffered.” Id. at *9 (internal

19    citation and quotation marks omitted). The court reasoned as such because, in contrast to AMA’s

20    assertions, “ePorner lacks a forum-specific focus,” “the popularity or volume of U.S.-generated adult

21    content does not show that Wanat expressly aimed the site at the U.S. market,” “ePorner uses geo-

22    located advertisements, which tailor advertisements based on the perceived location of the viewer,”

23    and ePorner’s Terms of Service as well as its use of an American Domain Name System provider

24    did not evince Wanat’s desire to appeal to the U.S. market or to generate more American users. Id.

25    at *7-8 (internal citation omitted). Notably, the court’s discussion of the second and third prongs of

26
      2
27             The Ninth Circuit did not address whether AMA satisfied the second and third prong of the due-process inquiry
      because AMA failed to meet its burden on the first prong. AMA Multimedia, LLC, 2020 WL 4745032, at *9 n.9.
      Similarly, the Court only discusses the first prong of the due-process inquiry because the Court believes Plaintiff will
28    not be able to show Madon purposefully directed his acts towards the United States.
                                                                7
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 8 of 13




 1    the effects test only concerns the ePorner website’s audience focus as well as its operational and

 2    advertising structure. Because AMA failed to show that Wanat purposefully directed his acts

 3    towards the United States, the Ninth Circuit affirmed the Arizona district court’s dismissal for lack

 4    of personal jurisdiction. Id. at *9.

 5           Although the present personal jurisdiction issue over Madon concerns a different party, it is

 6    substantively identical to the issue of personal jurisdiction over Wanat. Just as in the prior litigation,

 7    satisfaction of two of three requirements of the federal long-arm statute necessary to invoke personal

 8    jurisdiction is undisputed because AMA’s claims against Madon arise under federal law, and Madon

 9    is not subject to the personal jurisdiction of any state court of general jurisdiction. ECF No. 12 at 1-

10    2. Therefore, the only jurisdictional issue that must be determined is whether personal jurisdiction

11    over Madon comports with due process. Applying the effects test, it is true that Madon intentionally

12    acted as one of two partners of MW Media. ECF No. 33 at 3; see also AMA Multimedia, LLC, 2020

13    WL 4745032, at *6. However, the other two prongs of the effects test are the same whether applied

14    to Wanat or Madon because, as the Ninth Circuit found, the United States is not the focal point of

15    the ePorner website, nor of the harm suffered. Id. at *9. In other words, the ePorner website’s lack

16    of forum-specific focus is identical as to Madon and Wanat. Because the outstanding personal

17    jurisdiction issue over Madon implicates the same analysis as the issue alleged, actually litigated,

18    and necessarily determined in prior litigation, Defendant’s collateral estoppel defense has merit.

19                           c.      Statute of limitations

20           Fed. R. Civ. P. 15(c)(1)(B) provides that an amendment changing or naming a party against

21    whom a claim is asserted relates back to the date of the original pleading when the amended claim

22    arises “out of the conduct, transaction, or occurrence set out—or attempted to be set out—in the

23    original pleading[.]” Additionally, “the party to be brought in by amendment” must have received

24    “within the period provided by Rule4(m) for serving the summons and complaint . . . such notice of

25    the action that it will not be prejudiced in defending on the merits; and . . . knew or should have

26    known that the action would have been brought against it, but for a mistake concerning the proper

27    party’s identity.” Fed. R. Civ. P. 15(c)(1)(C).

28
                                                         8
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 9 of 13




 1           Defendant presents a potentially meritorious statute of limitations defense. Madon maintains

 2    “most, if not all, of AMA’s infringement claims concerning the period before December 2015 . . .

 3    will be barred by the three-year statute of limitations contained in 17 U.S.C. § 507[(b)].” ECF No.

 4    33 at 11. While it is true that AMA timely initiated the Nevada Action against MW Media in

 5    December 2017, before the statute of limitations ran with respect to that defendant (ECF No. 1),

 6    AMA did not file its Amended Complaint naming Madon until May 2019. ECF No. 12. Although

 7    AMA’s original Complaint and Amended Complaint plead identical claims arising out of the same

 8    alleged intellectual property violations (compare ECF No. 1 with ECF No. 12), Plaintiff “failed to

 9    serve its [original Complaint] on any party and, thus, [Madon] did not know and had no reason to

10    know he was being sued.” Cooley v. Leung, Case No.: 2:10-cv-1138-RLH-RJJ, 2012 WL 13049554,

11    at *2 (D. Nev. Nov. 26, 2012). Moreover, AMA does not demonstrate that Madon would have been

12    sued but for a mistake in identification. Plaintiff’s Arizona Action included Madon who was

13    ultimately dismissed due to a lack of service. However, when Plaintiff filed the Nevada Action, it

14    clearly chose not to include Madon in its original Complaint. Thus, Madon carries his minimal

15    burden in alleging sufficient facts, if true, that would constitute a statute of limitations defense as

16    Plaintiff may fail to demonstrate relation back of its Amended Complaint—filed more than three

17    years after December 2015—is proper under Rule 15(c). Mesle, 615 F.3d at 1094.

18                           d.      Lack of personal jurisdiction

19           Defendant presents a meritorious personal jurisdiction defense:

20           Similarly to Wanat, Madon is a citizen and a resident of Poland. . . . He did not
             register the internet domain <eporner.com> . . . ; he did not post any infringing
21           material described in the Plaintiff’s complaint on the eporner.com website . . . ; he
             did not know that any of the allegedly infringing material described in the Plaintiff’s
22           complaint belonged to the Plaintiff . . . ; and he does not have, own, or control any
             tangible assets or real property in the United States . . . . Madon does not own or
23           control any bank accounts or other similar assets that are located in the United
             States. . . . He does not sell or advertise goods or services to any person or company
24           located in the United States . . . ; he does not and has never paid taxes in the United
             States . . . ; he does not do any business in the United States and has no officers,
25           manufacturing, or distribution facilities, no employees, directors, or agents in the
             United States (except for the present counsel and a DMCA agent that was hired by
26           MW Media after the [Arizona] Action was filed) . . . ; and[,] he has no
             representatives in the United States and holds no licenses in the United States . . . .
27           Madon did not derive any profit from any of his activities in the United States, as
             he conducts no such activities here, and he does not specifically target any services
28           to residents of the United States. . . . Madon has also never visited the United
                                                       9
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 10 of 13




 1           States and has never applied for a U.S. visa. . . . Madon’s role in the operation of
             MW Media and <eporner.com> is even more limited than that of Wanat because
 2           [Madon] is only responsible for the administrative aspect of the operations.
 3    ECF No. 33 at 9 (internal citations omitted).

 4           AMA counters Madon’s argument by emphasizing that Defendant supports his claims solely

 5    with his own declaration and, therefore, the Court should disregard his statements. ECF No. 34 at

 6    9-10. However, Madon’s burden is minimal: “the question whether the factual allegation[s are] true

 7    is not to be determined by the court when it decides the motion to set aside the default. . . . Rather,

 8    that question would be the subject of the later litigation.” Mesle, 615 F.3d at 1094 (internal citations

 9    and quotation marks omitted). Considering the above, Madon presents a potentially meritorious

10    personal jurisdiction defense.

11                   iii.    Defendant did not act culpably in failing to respond to Plaintiff’s Amended
                             Complaint.
12

13           “A defendant’s motion to set aside a default should not be granted if the defendant exhibited

14    some degree of culpable conduct in failing to respond to pleadings.” Aristocrat Techs., Inc., 642 F.

15    Supp. 2d at 1234 (internal citation and quotation marks omitted). A “defendant’s conduct is culpable

16    if he has received actual or constructive notice of the filing of the action and intentionally failed to

17    answer.” TCI Grp. Life Ins. Plan, 244 F.3d at 697 (internal alteration and citations omitted). In

18    order for a failure to answer to be intentional, “the movant must have acted with bad faith.” Mesle,

19    615 F.3d at 1092. For example, a bad faith failure to respond can be found where a defendant

20    provides the opposing party with an incorrect address and thereby precludes normal service of

21    process. TCI Grp. Life Ins. Plan, 244 F.3d at 698-99.

22           Defendant argues he did not act culpably in failing to respond to Plaintiff’s Amended

23    Complaint:

24           The only reason [Madon] did not respond to the complaint is because he simply
             was not properly served, and did not have either constructive or actual notice of the
25           present lawsuit until March 2020, when his current counsel learned about the
             lawsuit during the course of a different proceeding before the Ninth Circuit Court
26           of Appeals. Although AMA claims that it served Madon at his residence, the
             address indicated in the proof of service is not his residence, and the person who
27           received the summons, Zbigniew Halat, is not a member of Madon’s household.
             Also, to further indicate the lack of culpable conduct, as soon as Madon learned
28
                                                       10
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 11 of 13




 1           about this case, he retained counsel and voluntarily reached out to the Plaintiff in
             order to address this action.
 2

 3    ECF No. 33 at 8. In opposition, AMA claims Madon had actual knowledge of this lawsuit because

 4    existence of the Nevada Action:

 5           was disclosed to [Madon’s] business partner and his lawyer over two years ago in
             the Ninth Circuit Mediation Questionnaire . . . , and [Madon] was aware that his
 6           business partner had been sued in Arizona federal court. . . . Moreover, his attorney
             admitted via email that he had been monitoring the case, that he had solicited
 7           Madon to be his client, and that Madon did not desire to retain him until after the
             default had been entered.
 8

 9    ECF No. 34 at 6. Plaintiff also maintains Madon had constructive knowledge of the Nevada Action

10    because a “Polish court served Mr. Madon at the address [he] provided to the Polish Central

11    Registration and Information on Business (‘CEIDG’)” in 2012, which remains listed online as the

12    location where he conducts business to date. Id. at 4; see also ECF No. 34-4. AMA asks the Court

13    to compare the address Defendant provided to the CEIDG with the address at which Madon declares

14    he no longer resides in support of his Motion. ECF No. 34 at 7 n.2; compare ECF No. 34-4 at 3, 6

15    with ECF No. 33-1 at ¶ 5. Based on these representations, AMA asserts Madon deliberately provided

16    a false address to avoid service of process. ECF No. 34 at 10. In reply, Madon contends he stopped

17    conducting business activities at the address he provided to CEIDG in 2013 and simply failed to

18    update the information in the system. ECF No. 36 at 3-4.

19           The Court finds there is insufficient evidence upon which to conclude Madon acted culpably

20    in failing to respond to Plaintiff’s Amended Complaint. It is true that Madon’s attorney—who was

21    only Wanat’s lawyer at the time of the Ninth Circuit Mediation Questionnaire’s filing—could have

22    paid closer attention to the questionnaire’s contents.       In fact, defense counsel attributes his

23    unfamiliarity with the Nevada Action to “oversight or lack of memory[.]” Id. at 2. However,

24    imputing counsel’s oversight or bad memory to Madon, an individual who defense counsel was not

25    representing in the Arizona Action, goes a step too far. In re Perle, 725 F.3d 1023, 1028 (9th Cir.

26    2013) (finding the plaintiff “has identified no case, nor [was the Ninth Circuit] able to find one, that

27    imputes to a client knowledge that his lawyer gained while representing a different client.”) (internal

28    alteration omitted). The Court also finds that Madon’s knowledge of the Arizona Action does not

                                                       11
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 12 of 13




 1    bestow upon him actual or constructive knowledge of a separately initiated action in a different

 2    federal court in a different state. Moreover, it makes little sense that Madon provided a false address

 3    to the CEIDG in 2012 to avert service of process attempted in cases filed three years later (the

 4    Arizona Action) and five years later (the Nevada Action), respectively.

 5           In any event, Defendant’s failure to respond did not allow him to “take advantage” of the

 6    opposing party or “manipulate the legal process.” Mesle, 615 F.3d at 1093 (internal quotation marks

 7    omitted). “On the contrary, the only outcome that such a failure could have earned Defendant was

 8    what [he] received: an entry of default and a heightened possibility of default judgment in favor of

 9    Plaintiff.” Chrome Hearts, LLC v. Boutique Talulah, No. 2:12-cv-00280-MMD-RJJ, 2012 WL

10    4510692, at *3 (D. Nev. Sept. 28, 2012). Further, defense counsel emailed Plaintiff’s attorney in

11    hopes of stipulating to setting aside the default as soon as he was retained and received notice of

12    entry of default. ECF No. 33-7; see also Mesle, 615 F.3d at 1092 (setting aside an entry of default

13    where movant hired a lawyer and responded as soon as he received notice of the entry of default).

14    It was nearly two months later before Plaintiff declined the offer. ECF No. 33-8. Twelve days later,

15    Defendant filed the present Motion. ECF No. 33.

16           Because Defendant’s efforts demonstrate that he did not intend “to take advantage of the

17    opposing party, interfere with judicial decision making, or otherwise manipulate the legal process,”

18    the Court finds Defendant did not engage in culpable conduct. TCI Grp. Life Ins. Plan, 244 F.3d at

19    697.

20           2.      The Falk Factors Weigh in Favor of Setting Aside Entry of Default

21           All three Falk factors weigh in favor of setting aside the entry of default. Plaintiff will not

22    be prejudiced if the entry of default is set aside, Defendant raises at least one meritorious defense,

23    and Defendant did not engage in culpable conduct. For these reasons, the Court finds that declining

24    to set aside the default would be contrary to the Ninth Circuit’s long held policy in favor of deciding

25    cases on the merits whenever reasonably possible. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606,

26    616 (9th Cir. 2016).

27

28
                                                       12
     Case 2:17-cv-03037-GMN-EJY Document 37 Filed 08/28/20 Page 13 of 13




 1    III.   ORDER

 2           Accordingly,

 3           IT IS HEREBY ORDERED that Defendant Maciej Madon’s Motion to Set Aside Default

 4    (ECF No. 33) is GRANTED.

 5           IT IS FURTHER ORDERED that the Clerk of Court’s Entry of Default as to Defendant

 6    Maciej Madon (ECF No. 32) is VACATED.

 7           IT IS FURTHER ORDERED that Defendant Maciej Madon shall have fourteen (14) court

 8    days from the date of this Order to answer or otherwise respond to Plaintiff’s Amended Complaint

 9    (ECF No. 12).

10           IT IS FURTHER ORDERED that Defendant Maciej Madon’s request for judicial notice of

11    ECF Nos. 33-3, 33-4, 33-5, and 33-6 is GRANTED.

12           DATED THIS 28th day of August, 2020.

13

14

15                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    13
